Exhibit 10.2

 

2010 Award

 

TRIMAS CORPORATION

 

2002 LONG TERM EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2002
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Share Award for the number of shares of the
Corporation’s Common Stock set forth below (“Shares”), subject to the terms and
conditions of the Plan and this Restricted Share Award Agreement (“Agreement”).

 

Unless otherwise defined in this Agreement or in the Glossary in Appendix A to
this Agreement, the terms used in this Agreement have the same meaning as
defined in the Plan.  The term “Service Provider” as used in this Agreement
means an individual actively providing services to the Corporation or a
Subsidiary.

 


I.                                         NOTICE OF RESTRICTED SHARE AWARD

 

Grantee:

 

[                                         ]

 

 

 

Date of Agreement:

 

February 26, 2010

 

 

 

Grant Date:

 

February 26, 2010

 

 

 

Number of Restricted Shares in Award:

 

[X,XXX] Shares

 


II.                                     AGREEMENT


 


A.                                    GRANT OF RESTRICTED SHARES.  THE
CORPORATION HEREBY GRANTS TO THE GRANTEE THE NUMBER OF RESTRICTED SHARES SET
FORTH ABOVE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY ANYWHERE ELSE IN THIS
AGREEMENT, THE RESTRICTED SHARES IN THIS AWARD ARE SUBJECT TO THE TERMS,
DEFINITIONS AND PROVISIONS OF THE PLAN, WHICH ARE INCORPORATED HEREIN BY
REFERENCE.


 


1.                                      RESTRICTIONS ON TRANSFER.  THE
RESTRICTED SHARES ARE RESTRICTED FROM TRANSFER UNTIL THE RESTRICTIONS LAPSE. 
SUBJECT TO THE GRANTEE’S TERMINATION OF SERVICES, AS DESCRIBED IN SECTION 4,
BELOW, ONE-THIRD OF THE RESTRICTED SHARES VEST, AND ALL RESTRICTIONS ON THOSE
RESTRICTED SHARES LAPSE, ON EACH ANNIVERSARY OF THE GRANT DATE, UNTIL ALL
RESTRICTED SHARES ARE VESTED AND ALL RESTRICTIONS LAPSE ON THE THIRD ANNIVERSARY
OF THE GRANT DATE.  UPON VESTING AND THE LAPSE OF THE RESTRICTIONS, THE
ASSOCIATED RESTRICTED SHARES BECOME FREELY TRANSFERABLE IF THE GRANTEE IS STILL
A SERVICE PROVIDER ON THAT DATE.  THE RESTRICTED SHARES SUBJECT TO THIS AWARD
WILL BE FORFEITED IF THE GRANTEE TERMINATES HIS OR HER SERVICES WITH THE
CORPORATION OR A SUBSIDIARY PRIOR TO VESTING AND THE LAPSE OF RESTRICTIONS,
EXCEPT AS DESIGNATED OTHERWISE IN THIS AGREEMENT.


 


2.                                      RIGHTS AS STOCKHOLDER.  EXCEPT FOR THE
POTENTIAL FORFEITABILITY OF THE RESTRICTED SHARES BEFORE THE LAPSE OF
RESTRICTIONS SET FORTH IN SECTION 1 ABOVE, THE GRANTEE HAS ALL RIGHTS OF A


 


1

--------------------------------------------------------------------------------



 


STOCKHOLDER (INCLUDING VOTING AND DIVIDEND RIGHTS) COMMENCING ON THE DATE OF THE
CORPORATION’S BOOK ENTRY EVIDENCING THE GRANT OF RESTRICTED SHARES.


 


3.                                      ADJUSTMENTS.  IN THE EVENT OF ANY STOCK
DIVIDEND, RECLASSIFICATION, SUBDIVISION OR COMBINATION, OR SIMILAR TRANSACTION
AFFECTING THE RESTRICTED SHARES COVERED BY THIS AWARD, THE RIGHTS OF THE GRANTEE
WILL BE ADJUSTED AS PROVIDED IN ARTICLE X OF THE PLAN.


 


4.                                      TERMINATION OF SERVICES.   THE
RESTRICTED SHARES SUBJECT TO THIS AWARD WILL BE FORFEITED IF THE GRANTEE
VOLUNTARILY TERMINATES HIS OR HER SERVICES WITH THE CORPORATION OR A SUBSIDIARY,
OR IF THE GRANTEE’S SERVICES ARE TERMINATED FOR CAUSE BEFORE THE RESTRICTED
SHARES VEST AND THE RESTRICTIONS LAPSE.  NOTWITHSTANDING THE FOREGOING, THE
RESTRICTIONS ON TRANSFER IMMEDIATELY LAPSE UPON THE OCCURRENCE OF THE
FOLLOWING:   (A) THE GRANTEE’S TERMINATION OF SERVICES DUE TO DEATH OR
DISABILITY, OR (B) THE GRANTEE’S “QUALIFYING TERMINATION” (AS DEFINED IN
APPENDIX A, ATTACHED HERETO) WITHIN THREE YEARS FOLLOWING A CHANGE IN CONTROL. 
HOWEVER, IF THE GRANTEE’S SERVICES ARE INVOLUNTARILY TERMINATED BY THE
CORPORATION OR A SUBSIDIARY WITHOUT “CAUSE,” OR IF THE GRANTEE’S SERVICES ARE
TERMINATED FOR “GOOD REASON” (AS DEFINED IN APPENDIX A), THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION II.A(1) WITH REGARD TO ALL RESTRICTED SHARES THEN
OUTSTANDING WILL LAPSE IN AN AMOUNT EQUAL TO THE NUMBER OF RESTRICTED SHARES
THAT WOULD HAVE LAPSED AS OF THE NEXT OCCURRING ANNIVERSARY OF THE GRANT DATE,
ADJUSTED PRO RATA IN ACCORDANCE WITH THE DATE ON WHICH THE GRANTEE TERMINATES
SERVICES.  FURTHER, THE CORPORATION RETAINS THE RIGHT TO ACCELERATE OR WAIVE
RESTRICTIONS ON RESTRICTED SHARES GRANTED UNDER THIS AGREEMENT.  UPON THE LAPSE
OF THE TRANSFER RESTRICTIONS, THE RESTRICTED SHARES ARE FULLY TRANSFERABLE.


 


B.                                    OTHER TERMS AND CONDITIONS.


 


1.                                      NON-TRANSFERABILITY OF AWARD.  EXCEPT AS
DESCRIBED BELOW, THIS AWARD AND THE RESTRICTED SHARES SUBJECT TO THE AWARD MAY
NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY LAWS OF DESCENT OR DISTRIBUTION. 
NOTWITHSTANDING THE FOREGOING, WITH THE CONSENT OF THE ADMINISTRATOR, THE
GRANTEE MAY ASSIGN OR TRANSFER THE AWARD AND ITS UNDERLYING RESTRICTED SHARES TO
A PERMITTED ASSIGNEE, PROVIDED THE PERMITTED ASSIGNEE IS BOUND BY AND SUBJECT TO
ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT, AND THE PERMITTED
ASSIGNEE EXECUTES AN AGREEMENT SATISFACTORY TO THE CORPORATION EVIDENCING THESE
OBLIGATIONS.  THE TERMS OF THIS AWARD ARE BINDING ON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE GRANTEE.


 


2.                                      OTHER RESTRICTIONS ON SHARE ISSUANCE. 
ANYTHING TO THE CONTRARY NOTWITHSTANDING, THE CORPORATION’S OBLIGATION TO
DELIVER SHARES UNDER THIS AWARD IS SUBJECT TO ITS COMPLIANCE WITH FEDERAL AND
STATE LAWS, RULES AND REGULATIONS APPLYING TO THE AUTHORIZATION, ISSUANCE OR
SALE OF SECURITIES AS THE CORPORATION DEEMS NECESSARY OR ADVISABLE.  THE
CORPORATION IS NOT REQUIRED TO DELIVER SHARES UNDER THIS AGREEMENT UNLESS AND
UNTIL IT RECEIVES SATISFACTORY PROOF THAT THE ISSUANCE OR TRANSFER OF THE SHARES
DOES NOT VIOLATE ANY OF THE PROVISIONS OF THE SECURITIES ACT OF 1933 OR THE
SECURITIES EXCHANGE ACT OF 1934, THE RULES AND REGULATIONS OF THE SECURITIES
EXCHANGE COMMISSION PROMULGATED THEREUNDER, OR THE PROVISIONS OF ANY STATE LAW
GOVERNING THE SALE OF SECURITIES OR ANY STOCK EXCHANGE ON WHICH THE SHARES MAY
BE LISTED, AND THAT THERE HAS BEEN COMPLIANCE WITH THE PROVISIONS OF THESE ACTS,
RULES, REGULATIONS AND STATE LAWS.


 


2

--------------------------------------------------------------------------------



 


3.                                      WITHHOLDING.  GRANTEE AUTHORIZES THE
CORPORATION TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR AGREES TO TENDER
SUFFICIENT FUNDS TO SATISFY ANY APPLICABLE INCOME AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS IN CONNECTION WITH VESTING OF AND THE LAPSE OF RESTRICTIONS ON
RESTRICTED SHARES UNDER THE AWARD.


 


4.                                      DISPUTE RESOLUTION.  GRANTEE AND THE
CORPORATION AGREE THAT ANY DISAGREEMENT, DISPUTE, CONTROVERSY, OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ITS INTERPRETATION, VALIDITY, OR THE
ALLEGED BREACH THEREOF, WILL BE SETTLED EXCLUSIVELY AND, CONSISTENT WITH THE
PROCEDURES SPECIFIED IN THIS SECTION, IRRESPECTIVE OF ITS MAGNITUDE, THE AMOUNT
IN CONTROVERSY, OR THE NATURE OF THE RELIEF SOUGHT.


 


(A)                                        NEGOTIATION.  IN THE EVENT OF ANY
DISPUTE, CONTROVERSY, CLAIM, QUESTION OR DISAGREEMENT ARISING FROM OR RELATING
TO THIS AGREEMENT OR THE BREACH THEREOF, THE GRANTEE AND THE CORPORATION WILL
USE THEIR BEST EFFORTS TO SETTLE THE DISPUTE, CLAIM, QUESTION OR DISAGREEMENT. 
TO THIS EFFECT, THEY WILL CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH
AND, RECOGNIZING THEIR MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE
SOLUTION SATISFACTORY TO BOTH PARTIES.


 


(B)                                       ARBITRATION.  IF THE GRANTEE AND THE
CORPORATION DO NOT REACH A SOLUTION WITHIN A PERIOD OF 30 DAYS, THEN, UPON
WRITTEN NOTICE BY THE GRANTEE TO THE CORPORATION OR THE CORPORATION TO THE
GRANTEE, ALL DISPUTES, CLAIMS, QUESTIONS, CONTROVERSIES, OR DIFFERENCES WILL BE
SUBMITTED TO ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(THE “AAA”) IN ACCORDANCE WITH THE PROVISIONS OF ITS EMPLOYMENT ARBITRATION
RULES (THE “ARBITRATION RULES”).


 

(1)                                  Arbitrator.  The arbitration will be
conducted by one arbitrator skilled in the arbitration of executive employment
matters.  The parties to the arbitration will jointly appoint the arbitrator
within 30 days after initiation of the arbitration.  If the parties fail to
appoint an arbitrator as provided above, an arbitrator with substantial
experience in executive employment matters will be appointed by the AAA as
provided in the Arbitration Rules.  The Corporation will pay all of the fees, if
any, and expenses of the arbitrator and the arbitration, unless otherwise
determined by the arbitrator.  Each party to the arbitration is responsible for
his/its respective attorneys fees or other costs of representation.

 

(2)                                  Location.  The arbitration will be
conducted in Oakland County, Michigan.

 

(3)                                  Procedure.  At any oral hearing of evidence
in connection with the arbitration, each party or its legal counsel will have
the right to examine its witnesses and cross-examine the witnesses of any
opposing party.  No evidence of any witness may be presented in any form unless
the opposing party or parties has the opportunity to cross-examine the witness,
except under extraordinary circumstances in which the arbitrator determines that
the interests of justice require a different procedure.

 

3

--------------------------------------------------------------------------------


 

(4)                                  Decision.  Any decision or award of the
arbitrator is final and binding on the parties to the arbitration proceeding. 
The parties agree that the arbitration award may be enforced against the parties
to the arbitration proceeding or their assets wherever they may be found and
that a judgment on the arbitration award may be entered in any court having
jurisdiction.

 

(5)                                  Power.  Nothing contained in this Agreement
may be deemed to give the arbitrator any authority, power, or right to alter,
change, amend, modify, add to, or subtract from any of the provisions of this
Agreement.

 

The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation.  To the extent arbitration is required, no person asserting
a claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.

 


5.                                      CODE SECTION 409A.  WITHOUT LIMITING THE
GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT, SECTIONS 7(M) AND 7(N) OF
THE PLAN PERTAINING TO CODE SECTION 409A ARE HEREBY EXPLICITLY INCORPORATED
HEREIN.


 


6.                                      NO CONTINUED RIGHT AS SERVICE PROVIDER. 
NOTHING IN THE PLAN OR IN THIS AGREEMENT CONFERS UPON THE GRANTEE ANY RIGHT TO
CONTINUE AS A SERVICE PROVIDER OF THE CORPORATION OR ANY SUBSIDIARY, OR
INTERFERES WITH OR RESTRICTS IN ANY WAY THE RIGHTS OF THE CORPORATION OR ANY
SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE THE GRANTEE AT ANY
TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE
GRANTEE AND THE CORPORATION OR ANY SUBSIDIARY.


 


7.                                      GOVERNING LAW.  THIS AGREEMENT IS
GOVERNED BY AND IS TO BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MICHIGAN, NOTWITHSTANDING CONFLICT OF LAW PROVISIONS.


 

(Signature Page Follows)

 

4

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

 

 

TRIMAS CORPORATION

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED SHARE AWARD
AGREEMENT, NOR IN THE CORPORATION’S 2002 LONG TERM EQUITY INCENTIVE PLAN, WHICH
IS INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR DOES IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions of the Plan.  Grantee hereby accepts
this Restricted Share Award subject to all of the terms and provisions of this
Agreement.  Grantee has reviewed the Plan and this Restricted Share Award
Agreement in their entirety.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Award.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
TO
RESTRICTED SHARE AWARD AGREEMENT

 

GLOSSARY

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

“Good Reason” means:

 

·                  A material and permanent diminution in the Grantee’s duties
or responsibilities;

 

·                  A material reduction in the aggregate value of base salary
and bonus opportunity or material reduction in the aggregate value of other
benefits provided to the Grantee by the Corporation; or

 

·                  A permanent reassignment of the Grantee to another primary
office, or relocation of the Corporation’s office of more than 35 miles from
current office location.

 

The Grantee must notify the Corporation of the Grantee’s intention to invoke
termination for Good Reason within 120 days after the Grantee has knowledge of
the event and provide the Corporation 15 days’ opportunity for cure, or the
event will not constitute Good Reason.  The Grantee may not invoke termination
for Good Reason if cause exists at the time of the Grantee’s termination.

 

“Qualifying Termination” means a termination of the Grantee’s services with the
Corporation or a Subsidiary for any reason other than:

 

·                  Death;

 

·                  Disability;

 

·                  Cause; or

 

·                  A termination of Services by the Grantee without Good Reason,
(as defined above).

 

--------------------------------------------------------------------------------